       Case 4:20-cv-00298-DPM Document 24 Filed 05/12/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

BARRY PEARSON                                                PLAINTIFF

v.                       No. 4:20-cv-298-DPM

SOCIAL SECURITY ADMINISTRATION,
Commissioner                                              DEFENDANT

                              JUDGMENT
     The Commissioner's decision is reversed and the claim is
remanded for further administrative review. This is a "sentence four"
remand. 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S. 89, 98, 101-
02 (1991).
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
